In re Roche, Anthony M.; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 93KA-1101; Parish of Orleans, Criminal District Court, Div. “G”, No. 345-923.
Writ granted in part; otherwise denied; ease remanded to the district court. The district court is ordered to appoint counsel for relator for purposes of conducting an evidentiary hearing at which it will determine whether relator was wearing identifiable prison garb at trial and, if he was, whether his attorney’s failure to object constitutes ineffective assistance of counsel under the standard set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
MARCUS, J., not on panel.